DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 42 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 8-11-2020 and 10-12-2021 have been considered by the examiner (see attached PTO-1449).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for receiving a first set of encoded bits from a device,” “means for transmitting, to the device,” “means for receiving a second set of encoded bits from the device,” and “means for decoding the second set of encoded bits” in claim 20 and 30. The specification discloses a wireless device comprising a receiver, a communication manager and a transmitter (fig. 6) providing a corresponding structure for performing the claimed limitations.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation of: “wherein the at least one bit of the information bit vector corresponds to information bits mapped to bit channels of the first bit index set that are not in the third bit index set.” It is unclear how the at least one bit of the information bit vector that is in the first bit index is not in the third bit index when the claim limitation states earlier that the third bit index set is based on information from the first and second bit index set that are mapped to at least one bit of an bit of an information bit vector.  Therefore, the claim is vague and unclear and fails to particularly point out and distinctly claim the subject matter as required for 35 U.S.C. 112 (b).  
 Independent claims 11, 20, 30 and 39 to 42 are similar to claim 1 thus, they are also rejected for the same rationale applied to claim 1.  Dependent claims (2 to 10, 12-19, 21-29 and 31-38) are rejected due to their dependency on rejected base claim.  

Allowable Subject Matter
Claims 1 to 42 would be allowable once the 112(b) rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claims is the inclusion of limitations not found in the prior art made of record.  For instance, Li et al. (USPAP 2019/0207720) one such example of the prior art discloses a polar code retransmission apparatus and method comprising a self decodable process of the polar codes.  Li teaches that the receiver receives a first set of encoded data that are generated based on information bits and a first polar code then mapped to a first polar channel and transmitting  a second set of encoded data are generated based on a second polar code and mapped to a second polar channel if the decoding of the first set of encoded data fails.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of generating a second set of encoded bits based on a repetition of at least one bit of the information bit vector.  
Specifically, the prior art made of record, fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “receiving a second set of encoded bits from the device, the second set of encoded bits generated based at least in part on a repetition of at least one bit of the information bit vector to at least one of a second set of polarized bit channel of a second polar code, wherein the at least one of the second set of polarized bit channels is determined based at least in part on identifying a second bit index set comprising the first bit index set shifted by the first code length.” 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (USPAP 2018/0351693) discloses a decoding method and an apparatus for a wireless communication system comprising generating encoded data based on polar codes, combining it with polarized channels and decoding the polar codes.  .
		Zhang et al. (USPAP 2019/0280804) discloses a method and an apparatus for encoding information according to polar codes and performing decoding on the encoded polar codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Shelly A Chase/            Primary Examiner, Art Unit 2112